Citation Nr: 1709431	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-48 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to September 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in November 2013, at which time the issue currently before the Board was remanded for additional development.  The case has now been returned to the Board for further appellate action.

In his December 2010 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in August 2013 and failed to report without explanation.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.

REMAND

Regrettably, the Board finds that additional development is required before the Veteran's claim is decided.

In the November 2013 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of his acquired psychiatric disability.  A review of the record shows that the Veteran was afforded the directed VA examination in February 2016.  At that time, the examiner confirmed the diagnosis of dysthymia (persistent depressive disorder).  The examiner opined that the Veteran's dysthymia was not at least as likely as not incurred in active service.  The examiner noted that the Veteran's disability was likely related to a post-service physical injury to his shoulder that resulted in the loss of his job.  While the examiner acknowledged the Veteran's documented mental health problems in service, the examiner did not provide a rationale for why the current symptoms were not related to the in-service mental health symptoms. 

The Board finds the February 2016 VA medical opinion to be incomplete.  In this regard, the Board notes that the examiner failed to adequately address the relevant evidence of record and the Veteran's lay statements regarding onset and continuity.  

Therefore, the Board finds that the development conducted does not adequately comply with the directives of the November 2013 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that the claims file should be returned to the February 2016 examiner for an addendum opinion specifically addressing the Veteran's reported mental health symptoms during active service.

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, return the claims file to the examiner who performed the February 2016 VA examination for a complete review of the claims file and an addendum opinion.  Based on a review of the record, to specifically include the February 2016 VA examination report, the examiner should opine as to whether the Veteran's acquired psychiatric disabilities, to include dysthymia, are at least as likely as not (50 percent or better probability) related to the Veteran's active service.  In forming the opinion, the examiner should specifically address the Veteran's documented in-service complaints of mental health symptoms with greater detail than discussed in the February 2016 VA examination report.  

The supporting rationale for all opinions expressed must be provided.  

If the February 2016 VA examiner is not available, the claims file should be provided to another examiner with sufficient expertise to provide the requested medical opinion and supporting rationale.  Another VA examination should only be performed if deemed necessary by the examiner providing the requested opinion.

3.  Confirm that any medical opinions provided comport with this remand and conduct any other development found to be warranted.

4.  Then, readjudicate the claim of entitlement to service connection for an acquired psychiatric disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

